Citation Nr: 0520208	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected cervical spine disability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated as 40 percent disabling.

(The issue of entitlement to a program of vocational 
rehabilitation training under Chapter 31, Title 38, U.S.C. 
will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

Appellant (the veteran) had active service from October 1991 
to April 1996. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).  

Procedural history

The veteran was granted service connection for disabilities 
of the lumbar and cervical spine (denominated by the RO as 
myofascial pain syndrome and whiplash syndrome, respectively) 
in a May 1996 rating decision, and was assigned a 10 percent 
disability rating for each.  

In August 2000, the RO received the veteran's claims of 
entitlement to increased disability ratings for his lumbar 
and cervical spine disabilities.  In a December 2000 rating 
decision, the RO denied both claims.  The veteran disagreed 
with the December 2000 rating decision, and the appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in November 2001.  

Subsequently, in a May 2002 rating decision, both disability 
ratings were increased to 20 percent.  The veteran continued 
to express his disagreement with those ratings.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated).  

In January 2003, the Board remanded these issues so that the 
veteran could be scheduled for a Travel Board hearing, as 
requested in the November 2001 VA Form 9.  The veteran 
testified at a hearing before the Board at the RO in June 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.

In November 2003, the Board again remanded both claims for 
additional evidentiary development.  After the development 
was accomplished, the RO issued a June 2004 rating decision 
that increased the disability rating for the veteran's low 
back disorder to 40 percent.  A June 2004 supplemental 
statement of the case (SSOC) continued the previous denial 
with respect to the cervical spine disorder.  

Clarification of issues on appeal

The Board notes that in a February 2005 informal hearing, the 
veteran's representative listed as an issue on appeal, 
"(w)hether the Agency of Original Jurisdiction erred in 
denying increased evaluation of service-connected myofascial 
pain syndrome, in excess of 20 percent prior to August 29, 
2000, and in excess of 40 percent after August 29, 2000."  
The Board notes that the rating decision that is now on 
appeal resulted from a claim that was filed on August 29, 
2000.  Prior to August 29, 2000, the veteran's myofascial 
pain syndrome was rated at 10 percent, not 20 percent.  
Moreover, the veteran did not disagree with the effective 
date assigned in the December 2000 rating decision, and an 
appeal has not been perfected as to that issue.  The Board 
therefore does not have jurisdiction over the effective date 
issue, and it will not be further addressed in this decision.  

The Board notes that on several occasions the veteran has 
raised the issue of entitlement to a clothing allowance.  
This issue was referred back to the RO in the Board's 
November 2003 remand.  Since that time, it appears that the 
RO has issued a deferred rating dated June 30, 2004 and 
appears to be in the process of developing the claim.  

As noted above, there is another matter on appeal before the 
Board involving a claim of entitlement to a program of 
vocational rehabilitation training under Chapter 31, Title 
38, U.S.C.  That issue will be addressed in a separate 
decision by the Veterans Law Judge who conducted the hearing 
in May 2001.  

FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
complaints of pain associated with motion.  Objective 
clinical findings include forward flexion to 30 degrees, 
extension to 20 degrees, lateral bending to 25 degrees, and 
rotation to 40 degrees.  There is no arthritis; there is no 
prescribed bedrest; there is no finding of intervertebral 
disc syndrome of the cervical spine; and, there is 
insufficient objective evidence of neurological symptoms to 
warrant a separate rating.  

2.  The veteran's lumbar spine disability is manifested by 
complaints of pain associated with motion.  Objective 
clinical findings include range of flexion to 40 degrees, 
extension to 0 degrees, lateral bending to 20 degrees, and 
rotation to 25 degrees.  There is no prescribed bedrest; and 
while there is a diagnosis of intervertebral disc syndrome, 
there is insufficient objective evidence of neurological 
symptoms to warrant a separate rating.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a cervical spine 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2004); 
DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995).

2.  The criteria for a higher disability rating for a lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the December 2000, May 2002 and June 2004 rating 
decisions, by the November 2001 statement of the case (SOC), 
and by the May 2002 and June 2004 SSOCs of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claims, and of the particular deficiencies in the 
evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in March 
2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant an increased disability 
rating, requesting that he "submit evidence showing that 
your service-connected Whiplash Syndrome and Myofascial Pain 
Syndrome have increased in severity.  This evidence may be a 
statement from your doctor, containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  You may also 
submit statement from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner your disability has become worse."  The letter 
also enumerated the evidence already received, and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
March 2004 VCAA letter, the RO informed the veteran that the 
RO would get such things as "(r)elevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The letter also informed the veteran that 
the RO would make reasonable efforts to obtain "(r)elevant 
records not held by a Federal agency.  This may include 
records from State or local governments, private doctors and 
hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The March 2004 letter told the veteran 
to provide "enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter requested that 
"(i)f there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

The March 2004 letter properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  Even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  

A VCAA notification letter  must be sent prior to the initial 
adjudication of the issue by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  While that was not done in 
this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the letter, the veteran was afforded ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claim.  In April 2004, the veteran submitted a letter stating 
that he had no further evidence to submit.  Moreover, the 
veteran has pointed to no prejudice resulting from the timing 
of VA's notice.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005) (an error in the timing of VCAA 
notice does not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it).  
In Mayfield, as here, a timing error was found to be 
corrected by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  Thus, the veteran was notified properly of his statutory 
rights; he is fully cognizant of them; and no amount of 
additional communication would result in any additional 
evidence pertinent to this claim.  See Wensch v. Principi, 15 
Vet. App. 362 (2001) (VCAA does not apply where there is 
extensive factual development in case which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim).  See also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to law does not dictate unquestioning, blind adherence in the 
face of overwhelming evidence in support of result in a case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to veteran).

Duty to assist 

VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA shall 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed "necessary" 
if the record does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).

In this case, reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.  In 
particular, in response to the Board's November 2003 remand 
the veteran underwent an April 2004 VA examination, the 
results of which are reported below.  The veteran was also 
afforded VA examinations in April 2002 and November 2000.  
The veteran submitted private treatment records on several 
occasions.  The RO also obtained the veteran's service 
medical records and VA outpatient treatment records.  

At the June 2003 hearing, the veteran referred to recent VA 
treatment "probably about a couple months ago."  In 
response to this statement, in the November 2003 remand, the 
Board specifically requested that the RO contact the veteran 
and determine the dates and locations of any recent treatment 
for his lumbar and cervical spine disabilities.  The veteran 
responded to the RO's request with an April 2004 letter 
stating that he had no further evidence to submit.  
Accordingly, reasonable attempts have been made to assist the 
veteran, and there is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  

The veteran submitted additional medical evidence pertaining 
to the cervical spine claim in January 2005, after the June 
2004 SSOC was issued.  However, the veteran's representative 
provided a waiver of initial RO consideration of that 
evidence, dated April 20, 2005.  Therefore, a remand is not 
required.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony.  
He testified at a Board hearing in June 2003, the transcript 
of which is of record.  For the reasons expressed above, the 
Board finds that the development of these claims has been 
consistent with the provisions of the VCAA. 

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) (general rating considerations; 
essentials of evaluative ratings).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) (higher of two evaluations).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) (application of rating schedule).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet.App. 202, 206-08 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements.  In addition, the 
regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Revised regulations

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  The revised regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000.  

The Board notes that in the November 2003 Board remand, the 
RO was specifically asked to readjudicate the veteran's claim 
under the new regulations.  In the June 2004 SSOC, the RO 
provided the veteran with the new regulations and considered 
them in readjudicating his claims.  The Board can therefore 
consider the original and revised regulations without 
prejudice to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993) (when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby).



Specific schedular criteria

The Board will now list the rating criteria it finds to be 
most appropriate with respect to this issue.  The Board will 
address its reasons and bases for the selection of these 
provisions in the Analysis section below.

(i.)  The former schedular criteria

The veteran's service-connected cervical spine disability is 
rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002) (spine, limitation of motion of, cervical), which 
provides as follows.

30%  Severe;
	
20%  Moderate;
	
10%  Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

The veteran's lumbar spine disability is rated by the RO 
under Diagnostic Code 5295 (Lumbosacral strain).

40 %  Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion;

20%  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position;

10%  With characteristic pain on motion;

0%  With slight subjective symptoms only.

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Words such as "slight," "moderate," "severe" and "marked" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2004).  

(ii.)  The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 
Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60% With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months; 

40% With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months;

20% With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months;

10% With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

1.  Entitlement to an increased disability rating for a 
cervical spine disorder, currently evaluated as 20 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected cervical spine disability, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2004).  He essentially contends 
that the symptomatology associated with his disability is 
more severe than is contemplated by the currently assigned 
rating.  It is presumed that the veteran is seeking the 
maximum rating available.  See AB, 6 Vet. App. 35.

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

(i.) Former regulations

By the veteran's account, as described at his hearing, the 
principal manifestations of his cervical spine disorder are 
pain, stiffness and numbness in the upper extremities.  The 
April 2004 VA examiner's primary diagnosis was cervical 
strain.  The April 2002 examiner diagnosed myofascial neck 
pain, and also diagnosed right radial sensory neuropathy.  
There is no evidence of arthritis.  X-rays conducted in 
conjunction with the April 2004 examination were normal.  

Under the former version of the spine regulations, Diagnostic 
Code 5290 addresses cervical limitation of motion.  A rating 
under Diagnostic Code 5293 for intervertebral disc syndrome 
is not appropriate given the absence of a diagnosis of 
intervertebral disc syndrome and the essentially normal 
objective neurological findings.  While the evidence contains 
a diagnosis of right radial sensory neuropathy, there appears 
to be no evidence attributing this condition to 
intervertebral disk syndrome.  X-rays and MRIs of the 
cervical spine have been consistently normal.  

There is no evidence of arthritis associated with the 
veteran's service connected condition.  The Board notes that 
Diagnostic Code 5003 (arthritis, degenerative (hypertrophic 
or osteoarthritis)) rates by analogy to limitation of motion 
of the joint affected, which would in effect require a rating 
under Diagnostic Code 5290.  Diagnostic Code 5003 also 
provides a 10 percent rating where limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code for rating limitation of 
motion; however, in this case, the assigned disability rating 
already exceeds 10 percent.  

Diagnostic Code 5290 appears to most closely match the 
evidence and reported symptomatology with respect to the 
veteran's cervical spine disorder.  Accordingly, the Board 
will apply this code below.

(ii.) Current regulations

The current version of the regulations provides a uniform 
rating schedule for evaluating all disorders of the spine.  
In essence, with the exception of disorders with neurological 
complications, the particular diagnostic code chosen has no 
bearing on the criteria used to evaluate the disability.  

The Board finds that the evidence does not support a rating 
based on incapacitating episodes.  The Board notes that for 
purposes of such evaluation, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  As 
noted above, the evidence does not show a diagnosis of 
intervertebral disc syndrome with respect to the cervical 
spine.  Moreover, as a purely practical matter, the Board 
notes that the April 2004 VA examiner's account that the 
veteran reported six bed bound episodes every twelve months, 
which were ordered by his MD, does not meet the standard of 
"prescribed" bed rest, as it is simply a recitation of the 
veteran's statements.  The same is true with the April 2002 
examiner's account that, two to three times per week the 
veteran cannot get out of bed.  This is not "prescribed" 
bed rest.  The record contains no actual physician's orders 
or record of medical treatment conducted during such an 
episode.  This is clearly and explicitly required under the 
rating schedule.  See also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative).

The Board has also considered whether a separate rating for 
neurological impairment is warranted in addition to a rating 
for cervical limitation of motion.  Note (1) under the 
General Rating Formula directs evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  However, although the evidence 
contains a diagnosis of right radial sensory neuropathy, the 
record does not contain objective medical evidence of 
associated symptomatology.  Indeed, the diagnosis itself 
contains the qualifier "sensory," indicating that it is 
based on the veteran's subjective reports rather than any 
objective finding.  The Board's finding is also supported by 
the diagnostic testing reported by the April 2002 examiner, 
which includes normal MRI and EMG findings.  An x-ray of the 
cervical spine reported by the April 2004 examiner was also 
normal.  Based on the absence of any objectively confirmed 
symptomatology and the April 2002 examiner's qualified 
diagnosis, the Board finds that a separate rating for 
neurological impairment is not warranted.  

For the reasons set out above, the Board finds that, under 
the current regulations, a separate rating based on 
neurological impairment, or a rating based on incapacitating 
episodes due to intervertebral disc syndrome is not 
warranted.  Accordingly, the veteran will be evaluated under 
the General Rating Formula.

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004)  (history of injury); Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

(i.) Former regulations

Under the former version of the regulations, a 30 percent 
rating is warranted where the evidence approximates severe 
limitation of motion of the cervical spine.  The term severe 
is neither defined in the rating schedule nor equated with 
any particular degree of motion of the cervical spine.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2004).  

The current version of the regulations defines normal forward 
flexion of the cervical spine as from zero to 45 degrees.  
Similarly, normal extension and lateral flexion are from zero 
to 45 degrees.  Normal lateral rotation is from zero to 80 
degrees.

In addition to the ranges of flexion reported above, the 
Board notes that the April 2004 examiner reported range of 
extension to 20 degrees; lateral flexion was to 25 degrees 
bilaterally; and, rotation was to 40 degrees bilaterally.  In 
addition to the 38 degrees noted on flexion, the April 2002 
VA examiner noted range of extension to 30 degrees, lateral 
bending to 25 degrees, and rotation to 48 degrees.  The 
December 2000 examiner noted full range of motion.  

Based solely on the reported ranges of motion of the cervical 
spine, the Board finds that an increased 30 percent rating is 
not warranted.  The objective evidence shows that the veteran 
has a significant degree of motion in all directions.  A 
comparison to the normal ranges of motion reported in the 
current regulations shows that the veteran's most recent 
finding of 30 degrees of forward flexion equates to 67 
percent of normal.  While this clearly demonstrates an 
impairment, the Board finds that it is no more than moderate 
in degree and is not considered severe.  Accordingly, based 
strictly on the measured ranges of motion, the Board finds 
that a 30 percent rating is not warranted under the former 
version of the regulations.  

(ii.) Current regulations

As set out above, under the current version of the 
regulations, a 30 percent rating is warranted for forward 
flexion of the cervical spine measured to 15 degrees or less, 
or for favorable ankylosis of the entire cervical spine.  
With respect to cervical range of motion, any rating higher 
than 30 percent requires some degree of ankylosis of the 
cervical spine.  The April 2004 VA examiner specifically 
found that there was no ankylosis of the cervical spine.  He 
further found that flexion was possible to 30 degrees.  
Similarly, the April 2002 examiner measured flexion to 38 
degrees.  The December 2000 examiner described full range of 
motion of the cervical spine.  Accordingly, based on the 
pertinent medical evidence of record, the Board finds that 
the criteria for a higher 30 percent rating under the current 
regulations are not met.  

De Luca considerations 

As the veteran is being rated on the basis of limitation of 
motion, the Board must also address the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet.App. at 206-08.  

(i.) Former regulations

In this case, the evidence strongly supports the existence of 
additional functional impairment associated with motion of 
the cervical spine.  The April 2004 VA examiner noted that 
the veteran experiences pain with all ranges of motion of the 
cervical spine.  Further, he found that such symptoms 
increased with repetitive motion testing.  The April 2002 
examiner also noted complaint of pain with all ranges of 
motion.  In his hearing, the veteran rated his pain at a 10 
out of 10, every day.  While the veteran reported to the 
April 2002 examiner that he had a lifting restriction of 10 
pounds, such a restriction is not documented in the medical 
evidence submitted by the veteran.  The Board notes that, 
although the December 2000 examiner noted no pain associated 
with motion, and normal muscle strength, he also found that 
there was additional functional impairment due to pain, 
estimated at 5 percent.  

The Board considers it particularly significant in this 
analysis that the April 2002 VA examiner described 
"moderately severe functional loss of range of motion."  
Given the reported range of flexion of 38 degrees out of a 
normal 45, the examiner's use of the term "moderately 
severe" clearly indicates a higher degree of impairment than 
is reflected by the objective measurements.  The Board takes 
notice that "moderately severe" is somewhat less than 
"severe," as is contemplated for a 30 percent rating under 
the former version of the regulations; however, the Board 
believes that such additional functional impairment warrants 
an additional 10 percent rating for the cervical spine under 
the provisions of Deluca. 

The Board notes that the April 2004 examiner diagnosed a 
cervical strain with mild to moderate impairment related to 
pain and decreased range of motion.  However, it is unclear 
whether the examiner intended the term "mild to moderate 
impairment" to relate solely to pain, and thus, whether such 
mild to moderate impairment is in addition to decreased range 
of motion, or whether "mild to moderate impairment" is 
intended to reflect the veteran's overall condition.  In 
cases such as this, where the evidence for and against the 
veteran is in approximate balance, the benefit of the doubt 
is given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert, 1 Vet. App. at 53.  The 
Board therefore believes that a finding of mild to moderate 
impairment due to pain, in addition to the ranges of motion 
reported, supports a finding that an additional 10 percent is 
warranted under the provisions of Deluca.  



(ii.) Current regulations

The Board notes that under the current version of the 
regulations, pain is specifically contemplated in the 
disability rating assigned.  As set out above, the disability 
ratings are assigned with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
As pain is the veteran's primary complaint in addition to his 
diminished range of motion, the Board believes that an 
additional rating is not warranted under the current 
regulations.  Unlike the current regulations, the former 
version is applicable to the entire period on appeal.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that, while a preponderance of the 
evidence is against an increased rating based on strict 
application of the rating schedule, such evidence supports 
the assignment of an additional 10 percent for pain 
associated with motion under the provisions of Deluca.  To 
this extent, the benefit sought on appeal is accordingly 
granted.

2.  Entitlement to an increased disability rating for a 
lumbar spine disorder, currently evaluated as 40 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2004).  He essentially contends that 
the symptomatology associated with his lumbar disability is 
more severe than is contemplated by the currently assigned 
rating.  It is presumed that the veteran is seeking the 
maximum rating available.  See AB, 6 Vet. App. 35.

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts, 5 Vet. 
App. at 538.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio, 2 Vet. 
App. at 629.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

(i.) Former regulations

By the veteran's account, the principal manifestations of his 
lumbar spine disorder, as stated at his hearing, are pain 
that radiates into his legs, with occasional bladder 
dysfunction.  Such symptoms have to some extent been 
confirmed on objective examination.  The April 2004 examiner 
noted decreased range of motion, as well as a posterior disc 
bulging at L5-S1 and a relative narrowing of the spinal 
canal.  

While Diagnostic Code 5293 deals nominally with 
intervertebral disc syndrome and associated radicular 
symptoms, it does not fit squarely with the subjective and 
objective evidence, particularly at the 60 percent level.  
The rating criteria contemplate symptomatology that is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  While the veteran clearly has a 
diagnosis that is consistent with intervertebral disc 
syndrome, there is little objective support for the type and 
degree of symptomatology that would warrant a higher rating 
under that code.  

In particular, the April 2004 examiner found that there was 
evidence of degenerative disease in the lumbar spine, but he 
opined that the posterior disc bulging noted at L5-S1 was not 
sufficient to cause significant extradural impression.  He 
described the relative narrowing of the spinal canal caused 
by this bulge as "mild."  Further, an EMG conducted in 
September 2001 was normal except for some paraspinous muscle 
spasms.  A nerve conduction velocity study showed evidence of 
right lateral femoral cutaneous sensory nerve entrapment, but 
significantly, without otherwise evidence of peripheral 
neuropathy.  The April 2004 examiner specifically interpreted 
this study as showing "no evidence of radiculopathy."  The 
veteran was found to be neurologically intact on examination 
with no motor deficit, sensory loss, or reflex change.  His 
straight leg raising was described as "mildly positive" at 
90 degrees on the right.  

Similarly, the April 2002 examiner found that reflexes were 
diminished in the right ankle and at the right knee; however, 
strength was 3 to 4 (out of 5) in the right leg and 4 to 5 in 
the left leg.  Straight leg raising was positive at 25 
degrees on the right and 40 degrees on the left.  While these 
findings are consistent with radicular symptoms, they do not 
demonstrate a level of impairment of the degree contemplated 
for a 60 percent rating under Diagnostic Code 5293.  More 
specifically, while the April 2002 examiner noted a 
diminished reflex in the right ankle, the criteria for a 60 
percent rating under Diagnostic Code 5293 contemplate absent 
reflexes.  Such is clearly not shown in the veteran's case.  

Although the veteran reported some urinary impairment at his 
June 2003 hearing, described as "sprinkles," this has not 
been objectively confirmed, and does not appear consistent 
with the objective findings noted above.  The Board finds the 
objective evidence more persuasive.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Finally, the April 2002 VA examiner evaluated the veteran's 
overall disability as "moderately severe" functional loss 
of range of motion.  While, as noted above, such a finding is 
not dispositive, see 38 C.F.R. §§ 4.2, 4.6 (2004), the Board 
notes that "severe" overall impairment under Diagnostic 
Code 5293 corresponds to a 40 percent disability rating.  
Thus, "moderately severe" impairment would logically be 
somewhat less than "severe" impairment.  This is consistent 
with the objective evidence discussed above, which more 
nearly approximates the criteria required for the current 40 
percent rating.  See 38 C.F.R. § 4.7 (2004) (higher of two 
evaluations).
While the veteran does have some of the symptomatology 
contemplated by Diagnostic Code 5293, the Board finds that it 
is not as appropriate as the currently assigned Diagnostic 
Code 5295, and in light of the Board's determination that a 
higher rating is not warranted under that code, the Board 
cannot articulate any basis on which to assign it in place of 
5295.  See Pernorio, 2 Vet. App. at 629 (any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained).

With respect to Diagnostic Code 5003 (arthritis), the Board 
notes that the evidence is somewhat equivocal.  The x-ray 
findings were normal in April 2004, but a September 2001 MRI 
was interpreted by the veteran's private physician, Dr. 
C.L.D., as showing mild degenerative "joint" disease.  
However, the Board notes that the veteran's private 
physician, Dr. F.D.K., in an October 2002 report, interpreted 
this same MRI as showing degenerative "disc" disease.  The 
Board therefore believes, based on the x-ray evidence and Dr. 
F.D.K.'s findings, that the September 2001 findings represent 
a likely typographical or transcription error.  In any event, 
the Board notes that Diagnostic Code 5003 (arthritis, 
degenerative (hypertrophic or osteoarthritis)) rates by 
analogy to limitation of motion of the joint affected, i.e., 
Diagnostic Code 5292.  A rating higher than 40 percent is not 
available under that code.  Diagnostic Code 5003 also 
provides a 10 percent rating where limitation of motion 
cannot be objectively confirmed; however, in this case, the 
assigned disability rating already exceeds 10 percent.  

Diagnostic Code 5295 appears to most closely match the 
evidence and reported symptomatology with respect to the 
veteran's lumbar spine disorder.  The Board can identify no 
basis on which to change the current diagnostic code, and the 
veteran has not suggested or supported the use of another 
diagnostic code.  Accordingly, Diagnostic Code 5295 is 
considered the most appropriate as to this issue and the 
Board will apply it below.

(ii.) Current regulations

As already discussed with respect to the cervical spine 
issue, the current version of the regulations provides a 
uniform rating schedule for evaluating all disorders of the 
spine.  In essence, with the exception of low back disorders 
with neurological complications, the particular diagnostic 
code chosen has no bearing on the criteria used to evaluate 
the disability.  

While the current regulations allow for separate ratings for 
orthopedic and neurological symptoms, the Board finds that 
such a rating would be no more favorable to the veteran than 
Diagnostic Code 5295, now assigned under the former rating 
schedule.  The most recent examination shows that the veteran 
has forward flexion of the lumbar spine to 40 degrees.  Such 
range of motion corresponds to a 20 percent rating under the 
current rating schedule.  To warrant a 20 percent rating for 
sciatic radiculopathy under Diagnostic Code 8520, the 
evidence would have to show moderate neurological symptoms.  
When added to the orthopedic rating, this would equal the 
rating now assigned.  However, to warrant a rating sufficient 
to amount to an increase over the current 40 percent rating, 
the evidence would have to show moderately severe 
neurological symptoms.  As discussed above with respect to 
the former Diagnostic Code 5293, such symptomatology is not 
supported by the evidence.

In particular, the Board notes that the April 2004 examiner 
found that, while there was evidence of degenerative disease 
in the lumbar spine, the posterior disc bulging noted at L5-
S1 was not sufficient to cause significant extradural 
impression.  He described the relative narrowing of the 
spinal canal caused by this bulge as "mild."  Further, an 
EMG conducted in September 2001 was normal except for some 
paraspinous muscle spasms.  A nerve conduction velocity study 
showed evidence of right lateral femoral cutaneous sensory 
nerve entrapment, but significantly, without otherwise 
evidence of peripheral neuropathy.  The April 2004 examiner 
specifically interpreted this study as showing "no evidence 
of radiculopathy."  The veteran was found to be 
neurologically intact on examination with no motor deficit, 
sensory loss, or reflex change.  

Similarly, the April 2002 examiner found that reflexes were 
diminished in the right ankle and at the right knee; however, 
strength was 3-4 in the right leg and 4-5 in the left leg.  
Straight leg raising was positive at 25 degrees on the right 
and 40 degrees on the left.  

While the veteran does have some neurological symptomatology, 
the objective evidence does not support a finding that it is 
more than moderate in degree.  Accordingly, the assignment of 
separate ratings for orthopedic and neurological 
symptomatology under the current rating schedule would not 
result in an overall rating higher than the current 40 
percent.  

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004)  (history of injury); Peyton, 1 Vet. App. at 287.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco, 7 Vet. App. at 58.

(i.) Former regulations

Under Diagnostic Code 5295, 40 percent is the maximum rating 
available.  Accordingly, a higher rating is not warranted.  

(ii.) Current regulations

Under the current version of the regulations, a higher 60 
percent rating is not available unless there is unfavorable 
ankylosis of the entire thoracolumbar spine.  On examination 
in April 2004, the veteran was noted to stay in a -10-degree 
flexion at all times due to his back pain.  However, he was 
able to extend to 0 degrees, and had flexion to 40 degrees.  
Lateral flexion was to 20 degrees bilaterally, and rotation 
was to 25 degrees bilaterally.  The examiner specifically 
found no evidence of ankylosing to the lumbar spine.  While 
the examiner did note that the veteran's only surgical option 
would be a multi-level fusion, he did not recommend such an 
operation, and he did not indicate that such an operation 
would result in ankylosis.  

On examination in April 2002, the veteran had forward flexion 
to 45 degrees.  Extension was to 10 degrees; lateral bending 
to the left and right was to 15 degrees; and rotation to the 
left and right was to 35 degrees.  There are paravertebral 
spasms both in the lower back and in the neck area.  In 
December 2000, the veteran had full range of motion of the 
back.  

The objective medical evidence does not show or suggest any 
findings of the degree contemplated for a 60 percent rating.  
Based on such evidence, the Board concludes that an increased 
rating is not warranted under the current regulations.  

De Luca considerations 

As the veteran's disability involves limitation of motion, 
the Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca, 8 Vet.App. at 206-08.  

(i.) Former regulations

Where a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  In the instant case, the veteran 
is receiving a 40 percent evaluation under Diagnostic Code 
5295.  This disability evaluation is the maximum rating 
allowable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5295.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  See Johnston, 10 
Vet. App. at 85.

(ii.) Current regulations

The Board notes that under the current version of the 
regulations, pain is specifically contemplated in the 
disability rating assigned.  As set out above, the disability 
ratings are assigned with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
As pain is the veteran's primary complaint in addition to his 
diminished range of motion, the Board believes that an 
additional rating is not warranted under the current 
regulations.  The veteran has pointed to no other 
manifestations of his lumbar spine disability that would 
allow for the assignment of additional disability under 
38 C.F.R. §§ 4.40 and 4.45.  While the April 2004 examiner 
noted weakness in the veteran's extremities, he did not note 
weakness, excess fatigability or incoordination associated 
with motion of the low back.  Accordingly, the Board finds 
insufficient evidence to warrant a higher disability 
evaluation on the basis of additional functional loss under 
38 C.F.R. §§ 4.40 and 4.45.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected lumbar spine disability.  
The benefit sought on appeal is accordingly denied.

Extraschedular ratings

The Board notes that the veteran has not indicated or 
presented evidence to support the premise that his service-
connected cervical or lumbar spine disabilities have resulted 
in marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2004) (extraschedular rating criteria).  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Bernard, 4 Vet. App. 384.  In the event the veteran believes 
consideration of an extraschedular rating for either 
disability is in order, he may raise this with the RO.




ORDER

Entitlement to an increased evaluation of 30 percent for a 
cervical spine disability is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

The criteria for a disability rating higher than 40 percent 
not having been met, the veteran's claim of entitlement to an 
increased evaluation for his lumbar spine disability is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


